Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 2, 2018

                                       No. 04-17-00821-CV

             IN THE INTEREST OF N.E.B., A.T.G, AND N.V.G., CHILDREN,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-00200
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
       In this accelerated appeal, the reporter’s record was initially due on December 27, 2017.
See TEX. R. APP. P. 35.1(b). One volume of the reporter’s record was timely filed, and we set the
due date for Appellants’ briefs.
        On January 26, 2018, after we granted a first motion of extension of time to file the
briefs, Appellant Dad’s attorney advised the court that the reporter’s record for November 9,
2017, has not been filed. On January 30, 2018, court reporter Elva G. Chapa notified this court
that the record for November 9, 2017, had not been previously requested, but she would file it by
February 5, 2018.
        The court reporter’s request for additional time to file the record is GRANTED. The
reporter’s record is due on February 5, 2018.
        Because the appellate record is not yet complete, we withdraw the due date for
Appellants’ briefs. See TEX. R. APP. P. 38.6(a). Appellants’ briefs will be due TWENTY DAYS
after the reporter’s record is filed. Appellants’ motions for extension of time to file the briefs are
MOOT.
        The children’s “need for permanence is the paramount consideration for the child’s
present and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective &
Regulatory Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must
render its decision “with the least possible delay.” Any further delays in obtaining the reporter’s
record or Appellants’ briefs will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re
J.L., 163 S.W.3d 79, 82 (Tex. 2005) (quoting TEX. FAM. CODE ANN. § 263.405(a) (West 2014)).
      Any further requests for extension of time to file the reporter’s record or
Appellants’ briefs are discouraged.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court